Citation Nr: 0425510	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-26 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral cubital tunnel release.

2.  Entitlement to an initial disability rating in excess of 
zero percent for residual burn scarring of the left hand and 
wrist and right forearm.

3.  Entitlement to an initial disability rating in excess of 
zero percent for residual skin graft scarring of the left and 
right leg.

4.  Entitlement to an initial disability rating in excess of 
zero percent for a scar of the left forehead.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to a 10 percent disability evaluation for 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 (2003).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 and August 
2002 and a prior period of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted the veteran's claims 
of entitlement to service connection for bilateral cubital 
tunnel release, residual skin graft scarring of the left and 
right leg, residual burn scarring of the left hand and wrist 
and right forearm, and a scar of the left forehead.  The RO 
evaluated each of these disabilities as zero percent 
disabling effective August 10, 2002, the day after the 
veteran's projected date of discharge from active service.  
The RO also denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss, and denied 
entitlement to a 10 percent evaluation for multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (hereinafter, the "38 C.F.R. § 3.324 claim").  By 
rating decision issued in December 2002, the RO assigned an 
effective date of August 23, 2002, to the veteran's service-
connected disabilities because this was the day after the 
veteran's verified date of discharge from active service.  In 
April 2003, the veteran notified the VA that he had moved to 
the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

The veteran disagreed with August 2002 rating decision in May 
2003.  A statement of the case was issued to the veteran in 
August 2003, and the veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) later that same 
month, in August 2003. 

The issue of entitlement to initial disability ratings in 
excess of zero percent for bilateral cubital tunnel release, 
scarring of the left hand and wrist and right forearm, 
scarring of the left and right legs, a scar of the left 
forehead, and entitlement to a 10 percent disability 
evaluation under 38 C.F.R. § 3.324 are addressed in the 
REMAND portion of the decision below.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran does not currently suffer from a hearing loss 
disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor was it shown within one year following 
discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 
3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112  (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the "Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held, however, that providing the 
VCAA notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

In the present case, only after the rating action was 
promulgated did the AOJ, on January 5, 2004, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on January 5, 
2004, was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in June 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additionally, the veteran was provided 
with a copy of the appealed rating decision and a statement 
of the case.  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The veteran notified 
VA in April 2002 that he had no additional evidence to submit 
in support of his claim.  Thus, the Board observes that all 
of the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and his VA separation 
physical examination in June 2002, provided as part of the 
Benefits Delivery at Discharge (BDD) program.  The veteran 
has stated in the course of this appeal that he does not have 
any additional medical records.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board finds 
that additional development or notification is not required 
because it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
and Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
extensive factual development indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply).

Service Connection for Hearing Loss

Background.  A detailed review of the veteran's service 
medical records will not be repeated here, except to note any 
pertinent in-service complaints of bilateral hearing loss.

At the veteran's enlistment physical examination in January 
1987, he reported no medical history of hearing loss or ear 
trouble.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
10
10
LEFT
5
5
10
10
10

On audiology evaluation later in January 1987, the veteran's 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
0
5
5

On audiology evaluation in November 1987, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
5
LEFT
5
15
10
30
15

The in-service audiologist concluded that these results 
showed a significant threshold shift of 20 decibels or 
greater.

On follow-up audiology evaluation in December 1987, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
5
15
10
15
10

The in-service audiologist concluded that these results did 
not show a significant threshold shift of 20 decibels or 
greater and the veteran returned to duty.  

Following routine audiology evaluations in January 1989, 
January 1990, July 1991, December 1992, and March and May 
1996, in-service audiologists concluded that the results of 
these evaluations did not show a significant threshold shift 
of 20 decibels or greater and the veteran returned to duty.

The veteran received three audiology evaluations in May 1997.  
The in-service audiologist concluded that the results of the 
veteran's final audiology evaluation in May 1997 did not 
constitute a significant threshold shift of 20 decibels or 
greater and the veteran returned to duty.

On the authorized audiology evaluation in July 1998, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
15
LEFT
15
25
20
25
10

The audiologist concluded that these results showed a 
significant threshold shift of 20 decibels or greater and 
scheduled the veteran for an audiometry consultation.

In a "Notification of Significant Threshold Shift" dated in 
July 1998 and included in the veteran's service medical 
records, the veteran was notified that his hearing had 
deteriorated since his entrance in to active service and that 
he had sustained a deterioration in hearing sensitivity 
possibly due to noise exposure.  The veteran also was 
notified that he would be referred to an audiologist.

On outpatient audiology consultation in August 1998, it was 
noted that the veteran had experienced a significant 
threshold shift in the left ear from 1000 Hertz (Hz) to 3000 
Hz and from 1000 Hz to 2000 Hz in the right ear.  Objective 
examination of the veteran revealed that his hearing was 
within normal limits bilaterally, his hearing had shifted, 
and this hearing shift was likely due to noise.  

At the veteran's separation physical examination in March 
2002, he reported no medical history of ear trouble or 
hearing loss.  His pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
10
LEFT
10
10
20
15
5

A review of the veteran's VA audiology examination in June 
2002 indicates that he complained of hearing loss and an 
inability to understand conversations unless the person was 
speaking in front of him or face to face.  The examiner 
stated that he had not reviewed the veteran's claims folder.  
The veteran reported a history of in-service noise exposure 
from forklifts, DC-9 and DC-10 aircraft engines, and other 
noises as a boiler technician.  Otoscopy indicated normal 
tympanic membranes and ear canals bilaterally.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
15
15
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Tympanometry was normal bilaterally.  
Acoustic reflexes were within normal limits.  The audiologist 
concluded that the veteran had normal hearing in both ears 
and did not have a hearing disability as defined by auditory 
threshold levels or speech recognition scores.

In a statement included on his August 2003 substantive appeal 
(VA Form 9), the veteran contended, "My hearing loss is 
worse than what the paper states and the Navy knew it."  


Analysis.  Service connection may be granted for a disability 
resulting from disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2003).  

The Board also observes that, in determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Under 
38 U.S.C.A. § 5107(b), where there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the Secretary is required to give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  

Although the veteran's service medical records indicate that 
he received an audiology evaluation in August 1998 based on a 
significant threshold shift in his audiometric testing 
results, the in-service audiologist concluded that his 
hearing was within normal limits bilaterally.  More 
importantly, the veteran's VA audiology examination in June 
2002, revealed puretone thresholds of 15 decibels or less at 
500 through 4000 hertz, and his speech recognition scores 
were 100 percent bilaterally.   The VA examiner concluded 
that the veteran had normal hearing in both ears and did not 
have a hearing disability as defined by auditory threshold 
levels or speech recognition scores.  Moreover, the veteran's 
audiometric results do not establish that he suffers from a 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As the evidence does not establish a present hearing loss 
disability under VA law, the claim for service connection 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of zero percent for 
bilateral cubital tunnel release, the Board observes that, in 
a statement included on the veteran's August 2003 substantive 
appeal, he contended that his service-connected bilateral 
cubital tunnel release had worsened.  Specifically, he 
contended that he experienced constant numbness in both of 
his elbows "which is caused by cubital tunnel."  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
Board is of the opinion that, on remand, the veteran should 
be scheduled for an updated VA examination in order to 
determine the current nature and severity of his service-
connected bilateral cubital tunnel release.

With respect to the veteran's claim of entitlement to an 
initial disability ratings in excess of zero percent for a 
scar of the left forehead, residuals of burn scarring of the 
left hand and wrist and right forearm, and residual skin 
graft scarring of the left and right leg, the Board also 
observes that, while the veteran's claim was pending, new 
rating criteria for evaluating skin disabilities became 
effective.  The new rating criteria include significant 
substantive changes for evaluating scars of the head, face, 
and neck, and for deep scars.  See 67 Fed. Reg. 49590 (July 
31, 2002).  

The Board notes that the veteran's most recent VA examination 
in June 2002 did not provide sufficient detail for evaluating 
his left forehead scar.  Moreover, although the examination 
was detailed regarding the scars of the upper and lower 
extremities, it did not indicate whether any of those scars 
were deep scars (associated with underlying soft tissue 
damage), and the Board cannot discern from that examination 
whether any of the scars would qualify as deep.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801.  As the veteran's 
service medical records indicate that he had a third degree 
burn and a full thickness burn to the right arm, as well as 
skin grafts to the right and left extremities, it is possible 
that some of the scars could be deep.  Therefore, the Board 
is of the opinion that the veteran should be scheduled for an 
updated VA scars examination in order to determine the 
current nature and severity of the veteran's service-
connected scars.

Finally, as the issues pertaining to the evaluations assigned 
for all of the veteran's service-connected disabilities have 
been remanded, the Board finds that the issue of entitlement 
to a 10 percent disability evaluation based on multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324 is 
inextricably intertwined with the issues being remanded.  
Specifically, a favorable decision on any one of the remanded 
issues could moot the claim under 38 C.F.R. § 3.324.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify any VA and non-
VA health care providers who have treated 
him for bilateral cubital tunnel release 
and/or his service connected scars 
between his separation from service in 
August 2002 and the present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations: a neurology 
examination to determine the current 
nature and severity of the veteran's 
service-connected bilateral cubital 
tunnel release; and a scars examination 
in order to determine the current nature 
and severity of the veteran's service-
connected scar of the left forehead, 
residuals of burn scarring to the left 
hand and wrist and right forearm, and 
residual skin graft scarring of both 
legs.  Specifically, the examiner should 
discuss the scars in detail, to include 
whether they are deep (associated with 
underlying soft tissue damage) or 
superficial.

Send the claims folder to the examiner(s) 
for review at each examination.  Request 
that each examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report of each examination.

3.  Then, the RO should re-adjudicate the 
veteran's claims for increased initial 
ratings for his bilateral cubital tunnel 
release and for his scars, and the claim 
for a 10 percent rating under 38 C.F.R. 
§ 3.324.  The RO should provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative (if any) should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



